DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,302,219. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘219 patent would anticipate / read on the claims of the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, 10, 12, and 13 recite first through fourth “dissection planes.” These dissection planes do not appear to be labeled in the specification. It is unclear if these are intended to be planes “A,” in fig. 3, “B,” in fig. 7, and “C” in fig. 9 or some other planes. It is also unclear, due to lack of labeling, whether these are intended to be concrete elements or simply an inherent cross section of the device. Further, since there is no “D,” it is unclear what the fourth “dissection plane” is intended to be. These dissection planes are unclear and require appropriate correction / clarification. 
Claim 10 recites a “visceral peritoneum layer” which is listed as item 41, also described as the “endopelvic fascia layer,” which was already claimed in claim 2. It appears these are the same items, therefore, it is unclear why different terms are being used for the same element. This second recitation also lacks proper antecedent basis. Appropriate correction is required. 
Similarly, claim 10 recites a “mesentery layer” listed as items 57/58 in the specification and also described as a “mesorectum layer,” which, again, was already claimed in claim 2. It is unclear why different terms are used and creates an antecedent basis issue. Appropriate correction is required. 
Claim 12 further recites a “toldt’s fascia layer,” which is also listed as item 41 and described as the “visceral peritoneum layer” and the “endopelvic fascia layer,” causing further confusion in the claims. If these are intended to be different portions of the same element, the same element term should be recited with reference to a different portion of the same element for clarity. Appropriate correction is required. 
Claim 7 recites that “the simulated endopelvic fascia layer is larger than the simulated pelvic floor layer,” however, in both thickness and circumference the pelvic floor layer (item 31) is larger than the fascia layer (item 41) in all discernable sections of the device (fig. 4A, fig. 8A, and fig. 10A), therefore, it is unclear what is attempting to be claimed. Presumably this was a typo and intended to recite the opposite. Appropriate correction / clarification is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 7-9, and 14-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Felsinger et al. (US PGPub. No. 2016/0355676 A1) (incorporating by reference Pravong et al, US Patent No. 8,764,452).
In Reference to Claim 2-4, 7-9, and 14-16
 	Felsinger teaches (Claim 2) A surgical simulator for a simulated total mesorectal excision (TME) procedure, the surgical simulator comprising: a frame having a proximal end and a distal end (paragraph 0032, proximal and distal ends to the frame and surgical trainer are inherent); a simulated endopelvic fascia layer disposed within the distal end of the frame (item 106, fig. 2; alternately, a collagen layer covering item 104, fig. 2 and paragraph 0030); a simulated pelvic floor layer attached to the simulated endopelvic fascia layer and the distal end of the frame (item 108, fig. 2); and a simulated mesorectum layer attached to the simulated endopelvic fascia layer (item 104, fig. 2), wherein the attachment of the simulated mesorectum layer to the simulated endopelvic fascia layer defines a first simulated dissection plane therebetween, the first simulated dissection plane configured to guide a user in performing a dissection in a simulated total mesorectal excision (TME) procedure (paragraph 0031 and fig’s 3A and 3B, item 111).
(Claim 3) wherein the proximal end defines at least a portion of a simulated abdominal cavity (Pravong end away from item 126, fig’s 20-22);
(Claim 4) wherein the distal end defines at least a portion of a simulated pelvic cavity (Pravong, end closest to item 126, fig’s 20-22);
(Claim 7) wherein the simulated endopelvic fascia layer is larger than the simulated pelvic floor layer (fig. 2, also note this is unclear and presumably was intended to recite that the fascia layer is smaller than the pelvic floor layer, see 112 above);
(Claim 8) wherein the simulated endopelvic fascia layer is made of a fibrous material (paragraph 0036 lines 41-43) and silicone (paragraph 0036 lines 47-51);
(Claim 9) wherein the simulated pelvic floor is made of silicone (paragraph 0036).
(Claim 14) wherein one of the layers defining the first simulated dissection plane is made of a silicone sheet while the other layer is made of a composite silicone sheet (paragraph 0036 lines 41-51).
(Claim 15) wherein both of the layers defining the first simulated dissection plane are made of composite silicone sheets (paragraph 0036 lines 41-51);
(Claim 16) further comprising a simulated bladder connected to the simulated pelvic floor and a simulated prostate connected to the simulated endopelvic fascia layer (item 110, connected to items 106 and 108, fig. 2; paragraph 0029 discloses item 110 can include both a bladder and prostate, though not separately shown in the figures);


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Felsinger et al. in view of Black et al. (US PGPub. No. 2018/0005549).
In Reference to Claims 5-6
Felsinger teaches all of claim 2 as discussed above. 
Felsinger fails to teach the organs under tension of claims 5 and 6. 
Black teaches (Claim 5) wherein the simulated [organ/tissue] layer[s] are placed under circumferential tension (paragraph 0112, fig’s 7-8); 
(Claim 6) wherein at least one of the simulated [organ/tissue] layer is placed under circumferential tension (paragraph 0112, note the claimed tissue layers previously taught in Felsinger, see above).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the anatomical model device of Felsinger with the feature of placing the organs under tension as taught by the model device of Black for the purpose of providing various mechanical anatomical qualities to the device as taught by Black (paragraph 0112), making the device more versatile, more realistic, and more attractive to the users. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Felsinger et al. 
In Reference to Claim 10
Felsinger teaches all of claim 2 as discussed above. 
Felsinger further teaches (Claim 10) further comprising: a simulated visceral peritoneum layer (item 106, fig. 5) disposed within [an] end of the frame (paragraph 0032); a simulated parietal peritoneum attached to the simulated visceral peritoneum layer and the [] end of the frame (a collagen layer covering item 104, fig. 5 and paragraph 0030); and a simulated mesentery layer attached to the simulated visceral peritoneum layer (item 104, fig. 5), the simulated mesentery layer and the simulated visceral peritoneum layer defining a second simulated dissection plane therebetween (dissection plane of flat segment, fig. 5).
Felsinger fails to teach the location of the layers within the frame of claim 10. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the abdominal model device of Felsinger with the feature of locating the layers at the proximal or distal ends of the frame simply as a matter of engineering design choice, since it has been held that rearrangement of parts is an obvious matter of engineering design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since Felsinger / Pravong teaches all of the claimed tissue layers, and, teaches them in both a concentric orientation (fig. 2), a flat / layered orientation (fig. 5), and a frame for housing the layers (paragraph 0032) merely claiming an orientation of the tissue layers, for access to them via various parts of the device to perform medical procedures, does not appear it would have any operational distinction since it would still provide access to the layers for surgical training purposes through the frame, therefore, this minor locational distinction is not a patentable advance.

Claims 11-13 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Felsinger et al. in view of Hendrickson et al. (US Patent No. 8,613,621).
In Reference to Claim 11-13 and 19
The modified device of Felsinger teaches all of claims 2 and 10 as discussed above. 
	Felsinger further teaches (Claim 12) further comprising a simulated toldt’s fascia layer that is combined with the simulated visceral peritoneum layer and attached to the simulated mesentery layer to define a third simulated dissection plane therebetween (item 106, fig. 5; alternately, a collagen layer covering item 104, fig. 5 and paragraph 0030; also note this limitation is confusing, as toldt’s fascia layer, the visceral peritoneum layer, and the endopelvic fascia layer are all disclosed to be the same element).
(Claim 13) wherein a fourth simulated dissection plane is defined between the attachment of the simulated pelvic floor layer to the simulated mesorectum layer (dissection plane between these elements is inherent; also note that it is unclear what is being claimed, see 112 above).
Felsinger fails to teach the envelope with fill of claim 11 and the specific material of claim 19. 
Hendrickson teaches (Claim 11) wherein [a] simulated [] layer (item 50 / top item 25, fig. 2) and [another] simulated [layer] are also connected to each other and form an envelope therebetween (lower item 25, fig. 2 and area where item 35 is located, fig. 2), and wherein a simulated fatty fill is disposed within the envelope formed by the simulated [] layer and the simulated [other layer] (item 35, fig. 2, also see column 8 lines 35-67, although item 35 is called “muscle bellies” it is disclosed to be silicone, which could be considered “simulated fatty fill”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the dissectable medical model of Felsinger with the feature of a fatty fill envelope as taught by the dissectable medical model of Hendrickson for the purpose of further simulating additional realistic anatomical elements as taught by Hendrickson (background), making the device more comprehensive, more realistic, and more interesting and attractive to the users. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the anatomical model of Felsinger with the feature of using sodium polyacrylate, specifically, for the fill material merely as a matter of engineering design choice, since it has been held that the selection of a known material based on its suitability for its intended purpose is an obvious matter of engineering design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Merely selecting specific well known materials for various parts of the device would be an obvious matter of engineering design choice and is not a patentable distinction. Since sodium polyacrylate is a well-known polymer material, and since Hendrickson already teaches using silicone and polymer materials for the fill (column 8 line 35-67), merely selecting a particular well-known polymer material with desirable properties would be an obvious matter of engineering design choice, and is not a patentable advance.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Felsinger et al.
In Reference to Claims 17-18
Felsinger teaches all of claims 2 and 16 as discussed above. 
Felsinger further teaches (Claim 17) wherein the [top] of the frame includes and opening and further comprising a simulated tissue layer connected to the proximal end of the frame and covering the opening (Pravong, items 70/68, fig’s 12, 13, 14, and 18);
(Claim 18) further comprising a simulated rectum at the distal end of the frame (Pravong, item 116/118, fig’s 17 and 18).
Felsinger fails to teach the location of the opening of claim 17.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the abdominal model device of Felsinger with the feature of locating an opening at the proximal end of the frame simply as a matter of engineering design choice, since it has been held that rearrangement of parts is an obvious matter of engineering design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since Felsinger / Pravong teaches a device with an opening at both the distal end and at the top of the frame, for access to the device to perform medical procedures, merely locating the top opening further towards the proximal end of the frame does not appear it would have any operational distinction since it would still provide access to the device through the top of the frame, therefore, this minor locational distinction is not a patentable advance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711